DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (this “Agreement”) dated as of August 20, 2009 (the “Effective Date”), is entered into between TearLab, Inc., a Delaware corporation (“TearLab”), with a place of business at 11025 Roselle Street, Suite 100, San Diego, California 92121, U.S.A., and Science with Vision, a Canadian corporation, with a place of business at 5090 Explorer Drive, Mississauga, ON L4W4T9 (“Distributor”).The parties hereby agree as follows: 1.APPOINTMENT AND SCOPE 1.1Appointment.Subject to the terms and conditions of this Agreement, TearLab hereby appoints Distributor, for the term of this Agreement, as the exclusive distributor of the products described in ExhibitA (the “Products”) to customers described in ExhibitA (the “Customers”) in the territory described in ExhibitA (the “Territory”).Distributor hereby accepts such appointment. 1.2Distributorship Restrictions. (a)Distributor shall resell the Products solely to Customers in the Territory. (b)Distributor shall not, directly or indirectly (i)make any sales of the Products outside of the Territory, (ii)seek customers for, establish any branch for, or maintain any distribution depot or network for the sale of the Products outside of the Territory, or (iii)make any sales of the Products to any third party other than to the customers in the Territory. (c)Distributor shall not have the right to, and shall not, appoint sub-distributors without the prior express written consent of TearLab (which may be withheld in TearLab’s sole discretion). (d)Distributor may commence distributing the Products in the Territory on , 200 (the “Launch Date”), which is the later of receipt of medical device license from Health Canada and (ii) the date Distributor receives the first shipment of Products from TearLab, Inc, or as such date may be adjusted by mutual written agreement of the parties. 1.3Exclusivity.For the purposes of Section0 above, the term “exclusive” means that, subject to the terms and conditions of this Agreement (including, without limitation, Section0) and for as long as Distributor is in full compliance with its obligations hereunder, TearLab shall not appoint any other agents, representatives or distributors in the Territory to promote, market or sell the Products in the Territory. For clarity, Distributor's exclusive distribution rights under this Agreement extend solely to the Products listed in Exhibit A, and not to any other current or future TearLab products, including without limitation any new TearLab products having similar intended application. 1.4Noncompetition.Unless specifically authorized in writing by TearLab, Distributor shall not directly or indirectly promote, market, sell, offer for sale, or act as sales agent for the solicitation of orders in the Territory for any products used for the measurement of osmolarity or osmolarity of the tear film. 1.5Product Offerings by TearLab.TearLab shall be under no obligation to Distributor to continue its business or to continue, discontinue, change, retain, manufacture, sell or supply any model or type of any of its products.TearLab may, in its sole discretion, discontinue the supply of any or all Products or make whatever changes to those Products it deems necessary, desirable or appropriate.TearLab may, in its sole discretion, add products to or delete products from the list of Products set forth in ExhibitA upon thirty (30) days written notice to Distributor. 1.6Disposables.Distributor acknowledges that the Products identified on Exhibit A as “disposable” (the “Disposables”) are perishable.Distributor shall manage its inventory such that the Disposables are shipped throughout the Territory, to the extent reasonably practicable, on a first-in-first-out basis.TearLab shall use commercially reasonable efforts to provide Disposables with no more than (a)four (4) months of the stated shelf life having elapsed on the date of the shipment by TearLab to Distributor, for the Disposables having regulatory allowed shelf life of less than eighteen (18) months, and (b)six (6) months of the stated shelf life having elapsed on the date of the shipment by TearLab to Distributor, for the Disposables having regulatory allowed shelf life of at least eighteen (18) months.Distributor shall be responsible for and shall bear the full risk with respect to any unsold quantities of the Disposables remaining in Distributor’s inventory beyond the stated shelf-life thereof.Without limiting the generality of the foregoing, and notwithstanding anything to the contrary herein, the Disposables that remain unsold in Distributor’s inventory beyond the stated shelf-life thereof shall not be subject to any credits, refunds or exchanges. 1 1.7Independent Purchaser Status.Distributor is an independent purchaser and seller of the Products.Distributor shall not act as an agent or legal representative of TearLab.Distributor shall be responsible for all of its own expenses and employees.Distributor shall incur no expense chargeable to TearLab, except, as may be specifically authorized in advance in writing in each case by TearLab, nor shall Distributor have any right or power to act for or bind TearLab in any respect or to pledge its credit.Distributor shall be free to resell the Products in the Territory on such terms as it may, in its sole discretion, determine, including, without limitation, price, returns, credits and discounts.The detailed operations of Distributor under this Agreement are subject to the sole control and management of Distributor. 2. COVENANTS AND WARRANTIES OF DISTRIBUTOR. 2.1Minimum Quantity.Distributor shall purchase from TearLab each calendar year during the term of this Agreement commencing with the year of the Launch Date (each such calendar year referred to herein as a “Contract Year”), and shall use commercially reasonable efforts to resell, not less than the minimum purchase quantity of the Products for such Contract Year as set forth in ExhibitA (the “Minimum Quantity”).If Distributor fails to purchase from TearLab and to resell (a)the Minimum Quantity for any Contract Year, or (b)at least twenty five percent (25%) of the Minimum Quantity for any Contract Year during the first five (5) months of such Contract Year, TearLab shall have the right, at TearLab’s sole option and discretion upon thirty (30) days written notice to Distributor (i)to convert the distributorship grant under Section0 to non-exclusive, or (ii)to terminate this Agreement.Notwithstanding the foregoing, if the Launch Date occurs in the last calendar quarter of a year, then the first Contract Year shall comprise the remainder of such year following the Launch Date and the next calendar year. 2.2Sales Promotion.Distributor shall use commercially reasonable efforts to promote, market and sell the Products in the Territory, to meet the market demand for the Products for use in osmolarity testing in the Territory.Distributor shall refrain from misrepresenting the origin of the Products in such a way that would cause one to believe that the Products are manufactured or developed by anyone other than TearLab.Distributor shall distribute the Products in the Territory so as to include all warnings and instructions necessary for the proper use of the Products and shall not make any warranty, express or implied, relating to the Products other than the warranty as described in Section0. 2.3Promotional Materials.Distributor shall ensure that all advertising, promotional literature and packaging for the Products comply with all applicable laws and regulations.Distributor shall prepare necessary translations of TearLab’s sales literature, package inserts and labeling for TearLab’s review validation and editing as necessary before release to the market.Distributor shall provide TearLab with all advertising, promotional literature and materials in both the native language and with English translations and shall not use any advertising or promotional materials to promote the Products or any packaging that have not been approved by TearLab in advance such consent not to be unreasonably withheld.Distributor shall incorporate all reasonable comments by TearLab in the advertising or promotional materials to promote the Products or any packaging or package inserts therefor. 2.4Registrations. (a)Distributor will notify TearLab promptly upon becoming aware of any governmental approval requirements with respect to the Products in the Territory (other than the requirement to obtain the European Union CE Mark approval for the Products).If any such additional governmental registrations, licenses, permits or approvals (collectively, “Registrations”) are required in the Territory, then Distributor shall, at its own expense, obtain the Registration that are necessary to permit the purchase, distribution and resale by Distributor of the Products in each country in the Territory.TearLab shall reasonably cooperate with the Distributor in connection with obtaining the Registrations. 2 (b)All Registrations shall be owned by and made in the name of TearLab.Distributor shall provide TearLab with all tangible documents, records, and other property relating to the Registrations.Distributor shall have the right to maintain copies of all Registrations, as necessary for Distributor’s activities authorized hereunder.Distributor shall, at no cost to TearLab, execute such documents and instruments and take such further actions as necessary or appropriate to evidence TearLab’s ownership of the Registrations. 2.5Conduct of Business.Distributor shall conduct its business in a manner that reflects favorably at all times on the Products and the good name, goodwill and reputation of TearLab.Without limiting the generality of the foregoing, Distributor shall(a)avoid deception, misleading or unethical practices that are or might be detrimental to TearLab or the public, including but not limited to disparagement of TearLab or the Products; (b)not publish or employ, or cooperate in the publication or employment of any misleading or deceptive advertising material; (c)make no representations, warranties or guarantees to third parties with respect to the specifications, features or capabilities of the Products that are inconsistent with any representations, warranties or guaranties regarding the Products that are expressly authorized by TearLab; (d)use marketing and advertising efforts of high quality and good taste, and preserve the professional image and reputation of TearLab and the Products; and (e)use professional and properly trained sales force to promote, market and sell the Products. In addition, and notwithstanding anything to the contrary herein or anything to the contrary in any "Power of Attorney" document executed by TearLab to comply with the regulations in the Territory, Distributor hereby agrees and acknowledges that Distributor and its employees are not agents of TearLab, and except as expressly authorized by TearLab under this Agreement they (i) shall have no power or authority, whether apparent, actual, ostensible or otherwise, to bind or commit TearLab in any way not expressly authorized in this Agreement, (ii) shall not enter into any agreement, contract or arrangement with any government or government representative or with any other person, firm, corporation, entity or enterprise imposing any legal obligation or liability of any kind on TearLab, and (iii) shall not sign TearLab's name to any commercial paper, contract or other instrument and shall not contract any debt or enter into any agreement, either express or implied, binding TearLab to the payment of money and/or in any other regard. All agreements binding or committing TearLab in any manner must be written agreements signed in advance by TearLab. Distributor and its employees are not and shall not act as employees of TearLab for any purpose.
